 In the Matter of CIIRIS-CRAFT CORPORATIONandUNITEDBROTHER-HOODOF CARPENTERS AND JOINERS or AMERICA, LOCAL UNION No. 2391,,A. F. L.Case No. 7-R-2084.-Decided February 28, 1946Messrs.WayneVan Osdol,of Detroit,Mich.,andHarry H. Call,of Holland,Mich.,for the Company.Messrs. C. O. Van Horn,of Fort Wayne,Ind., andRalph Dokter,of Holland,Mich.,for the Union.Mr. Oscar Geltman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Brotherhood of Carpentersand Joiners of America, Local Union No. 2391, A. F. L., herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Chris-Craft Corpora-tion,Holland, Michigan, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Robert J. Wiener, Trial Examiner.The hearingwas held at Detroit, Michigan, on September 25, 1945.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChris-Craft Corporation, a Michigan corporation,is engaged at aplant at Holland, Michigan, in the manufacture of landingcraft forthe United States Navy,During the 12-month period preceding66 N. L.R. 13., No. 21,230 CHRIS-CRAFT CORPORATION.231the date of the hearing, the Company purchased raw materials valuedin excess of $1,500,000, approximately half of which representedshipments from points outside the State of Michigan.During thesame period, the Company manufactured finished products valued inexcess of $5,000,000, more than half of which represented shipmentsto points outside the State.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, LocalUnion No. 2391, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of the Company's firemenand guards, until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents all the employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all firemen and guards employed at theCompany's Holland plant constitute an appropriate unit.The Com-pany opposes the granting of collective bargaining rights to theseemployees.The Company employs three firemen, three guards, and one em-ployee who alternates in both positions.Both firemen and guardsare hourly paid and receive the same rate of pay. The firemen pro-tect the plant from fire hazards and keep heat in the boilers.Theguards are uniformed; they are not militarized, and do not carryarms.They patrol the premises and perform miscellaneous plant-protection and fire prevention functions.The firemen and guards1The Field Examiner reported that the Union submitted seven membership applicationcards bearing the names of all employees In the alleged appropriate unit,listed on theCompany's pay roll of August 21, 1945,. 232DECISION OF NATIONALLABOR RELATIONSBOARDare not now represented for purposes of collective bargaining, andthe record reveals no bargaining history involving these employees.The Company urges that the petition herein be dismissed on theground that essential safety measures might be neglected if firemenand guards were permitted to choose a bargaining representative.2We have heretofore held under similar circumstances, as we do now,that "We give no weight to the implication that membership in aunion tends to undermine the honesty of plant-protection employeesof their competence to execute their duties satisfactorily.Self-or-ganization for collective bargaining is not incompatible with efficientand faithful discharge of duty."3The Company urges, as a furtherreason for the dismissal of the petition, that the instant petition isinconsistent with a stipulation for an appropriate unit, made by theCompany and four labor organizations including the petitioner in aprior proceeding, wherein firemen and guards were excluded fromthe stipulated unit.4 It argues in substance that, should the Unionbe certified as the bargaining representative of these employees, theresult would be tantamount to an enlargement of the stipulated unitfor which these unions are presently the bargaining representative.There is no merit in this contention inasmuch as representatives maybe designated by the employees in more than one unit withoutthereby effecting a merger of such units.Our opinion herein oughtcertainly not to be construed as giving a license to effect such amerger.Under the circumstances of this case, we are persuadedthat the foremen and guards, who constitute a homogeneous andclearly identifiable group, are entitled to representation for the pur-poses of collective bargaining.5We find that all firemen and guards employed at the Company'sHolland plant, excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-a The Company'smanager testifiedthat theplant and its products are constructed ofwood and require constant protection against fire hazards.3Matterof Dravo Corporation,52 N. L.R. B. 322,327.See alsoMatter ofNationalFireworks, Inc.,62 N. L. R. B. 271.A CaseNo. 7-R-1172.As a result of thisproceeding,these unions became the recog-nized bargaining representative of the Company's employees in a plant-wide unit.BMatter of Jones A LaughlinSteelCorporation,49N. L.R. B. 390;Matter of DravoCorporation,supra. CHRIS-CRAFT CORPORATION233ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chris-CraftCorporation, Holland, Michigan, an election .by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV; above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Brotherhood of Carpenters and Joiners of America,Local Union No. 2391, A. F. L., for the purposes of collective bar-gaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.